Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Objections
Claim 1 is objected to because of the following informalities:  typographical error. The term “the DC power” should be amended to “a DC power” in line 8 of the claim.  Appropriate correction is required.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-6 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.

Claim 1 recites the limitation "the local radio frequency coil" in line 5.  There is insufficient antecedent basis for this limitation in the claim. It is not clear if the “local radio frequency coil” is the same as the “radio frequency receiving coil” disclosed earlier in the claim.

Claim 1 recites the limitation "the local shim coil unit" in line 3.  There is insufficient antecedent basis for this limitation in the claim. It is not clear if the “local shim coil unit” is the same as the  “the multi-channel local shim coil unit” disclosed earlier in the claim.

Claim 1 recites the limitation "the local shim coil" in line 5.  There is insufficient antecedent basis for this limitation in the claim. It is not clear if the “local shim coil” is the same as the  “the multi-channel local shim coil unit” or the “the local shim coil unit” disclosed earlier in the claim.

Claims 2-6 are rejected for depending on claim 1.

Claim 3 recites the limitation "the local shim coils" (plural) in line 2.  There is insufficient antecedent basis for this limitation in the claim. 

Claim 5 recites the limitation "the housing" in line 1.  There is insufficient antecedent basis for this limitation in the claim. It is unclear if this claim is meant to depend from claim 2.

Claim 5 recites the limitation "the ultrasound ablation treatment" in line 2.  There is insufficient antecedent basis for this limitation in the claim.

Claim 6 is rejected for depending on claim 5.

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.

Claim 1 is rejected under 35 U.S.C. 102 (a)(1) as being anticipated by Juchem (“Multicoil Shimming of the Mouse Brain”).

Regarding claim 1, Juchem teaches a shimming system for magnetic resonance imaging, which comprises: 
	a multi-channel local shim coil unit, which is configured to be installed on an inspection table of the magnetic resonance imaging system [Fig. 1, wherein the multi-coil is used for shimming and includes 48 channels. The multi-coil is also located on the cylindrical former that a subject can be placed on. See also rest of reference.], wherein the local shim coil unit comprises a local multi-channel shim coil and a radio frequency receiving coil for receiving magnetic resonance signals, and the local radio frequency coil is placed inside the local shim coil and separated by a distance [Fig. 1, wherein there is an RF coil located inside the multi-coil The RF coil is separated from the multi-coil by a small gap as can be seen in the figure. See also rest of reference.] ; 
	a computer control system, which is configured to install and set the software controlled by the DC power and calculate field maps and calculate optimization processes [Page 895, the channels of the multi-coil are calibrated based on the field mapping. See also rest of reference.]; and
	a DC power system, which is communicatively connected to the computer control system to control the value of current of each channel [Page 894, wherein the current to the multi-coil is constant and therefore there is DC power source. See also rest of reference.].

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 2 and 5 are rejected under 35 U.S.C. 103 as being unpatentable over previous cited Juchem, in view of Wharton (“Design and Development of a Prototype Endocavitary Probe for High-Intensity Focused Ultrasound Delivery With Integrated Magnetic Resonance Imaging”).

Regarding claim 2, Juchem teaches the limitations of claim 1, which this claim depends from.
	Juchem further teaches wherein the multi-channel local shim coil unit further comprises a housing [See cylindrical former. See also rest of reference.], and the housing is provided with a plurality of holes for tuning and matching the radio frequency receiving coil.
	However, Juchem is silent in teaching wherein the housing is provided with a plurality of holes for tuning and matching the radio frequency receiving coil.
	Wharton, which is also in the field of MRI, teaches wherein the housing is provided with a plurality of holes for tuning and matching the radio frequency receiving coil [Fig. 1 and page 550, wherein the figure shows there is a hole for a cable. The cables are used to impedance match and tune the receive coils. Further, there are a plurality of cables (page 551) for a plurality of RF coil elements (page 550). Therefore, there are plurality of holes for each of the cables. See also rest of reference.].
	It would have been obvious to a person having ordinary skill in the art before the filing date of the claimed invention to combine the teachings of Juchem and Wharton because Wharton also teaches a local coil for MRI and Wharton further teaches that it is beneficial to incorporate MRI with HIFU because MRI is able to exploit soft-tissue contrasts, which is beneficial for focusing HIFU and therefore, it is known in the art that MRI is combined with HIFU [Wharton – Page 548-549]. Further, Wharton teaches that it is known to use cables to impedance match and tune RF coils. 

Regarding claim 5, Juchem teaches the limitations of claim 1, which this claim depends from.
	However, Juchem is silent in teaching wherein the housing has a bottom provided with a hole as a reserved channel for the ultrasound ablation treatment.
	Wharton, which is also in the field of MRI, teaches wherein the housing has a bottom provided with a hole as a reserved channel for the ultrasound ablation treatment [Fig. 1, wherein there is a hole in the housing where the channel of the HIFU transducer is located. See also rest of reference.].
	It would have been obvious to a person having ordinary skill in the art before the filing date of the claimed invention to combine the teachings of Juchem and Wharton because Wharton also teaches a local coil for MRI and Wharton further teaches that it is beneficial to incorporate MRI with HIFU because MRI is able to exploit soft-tissue contrasts, which is [Wharton – Page 548-549]. 

Claims 3-4 are rejected under 35 U.S.C. 103 as being unpatentable over previous cited Juchem, in view of Han (US 2020/0271736).

Regarding claim 3, Juchem teaches the limitations of claim 1, which this claim depends from.
	Juchem further teaches wherein the channels of the local shim coil unit have a number, and the local shim coils are asymmetrically distributed [See Fig. 1, wherein there are a plurality of multi- coil elements and when taking an imaginary vertical line through the center of the multi-coil, the elements are asymmetrically arranged.].
	However, Juchem is silent in teaching wherein the channels of the local shim coil unit have a number of 5.
	Han, which is also in the field of MRI, teaches wherein the channels of the local shim coil unit have a number of 5, and the local shim coils are asymmetrically distributed [¶0077, wherein the number of channels can be any positive integer, which includes 5. If there are five channels, then the channels will not be even and not be symmetric. See also rest of reference.]. 
	It would have been obvious to a person having ordinary skill in the art before the filing date of the claimed invention to combine the teachings of Juchem and Han because Han also [Han - ¶0077].

Regarding claim 4, Juchem teach the limitations of claim 1, which this claim depends from.
	Juchem further teaches wherein the local shim coil is a circular loop having a diameter [See Fig. 1, wherein the multi-coil has circular loop elements. See also rest of reference.]. 
	However, Juchem is silent in teaching a diameter of 4 cm.
	Han further teaches circular loop elements with a diameter of 4 cm [¶0029, wherein the diameter can be 1-100 cm. See also rest of reference.]. 
	It would have been obvious to a person having ordinary skill in the art before the filing date of the claimed invention to combine the teachings of Juchem and Han because Han also teaches a local shim coil for use in MRI [Han - ¶0077]. Further, it would have been obvious to try having the diameter of the elements in Juchem have similar diameters to the elements in Han because Han teaches that it is known to use said different diameters for imaging subjects using MRI [Han - ¶0029]. 

Claims 6 is rejected under 35 U.S.C. 103 as being unpatentable over previous cited Juchem, in view of previously cited Wharton, and in further view of previously cited Han.

Regarding claim 6, Juchem and Wharton teach the limitations of claim 5, which this claim depends from.
[See Fig. 1. See also rest of reference.].
	Juchem and Wharton are silent in teaching a diameter of 6 cm.
	Han, which is also in the field of MRI, teaches a diameter of 6 cm [¶0029. See also rest of reference.].
	It would have been obvious to a person having ordinary skill in the art before the filing date of the claimed invention to combine the teachings of Juchem and Wharton with the teaching of Han because Wharton teaches that the hole corresponds to the diameter of the coil element [Wharton - Fig. 1. See also rest of reference.] and Han teaches that coil element diameters can range from 1 to 100 cm [Han - ¶0029]. 

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to RISHI R PATEL whose telephone number is (571)272-4385.  The examiner can normally be reached on Mon-Thurs 7 a.m. - 5 p.m..
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jessica Han can be reached on 571-272-2078.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.







/RISHI R PATEL/Primary Examiner, Art Unit 2896